Title: [April 1783]
From: Adams, John
To: 



      1783 Paris April 27. 1783.
      
      
       Mr. Hartley met Mr. Franklin, Laurens, Jay and me, at my Lodgings, and shewed Us an Instruction under the Kings Privy Seal, and signed George Rex, in which his Majesty recites that he had appointed Mr. Hartley his Minister Plenipotentiary to treat with Us &c.
       The American Ministers unanimously required a Commission under the great Seal, and promising to ratify what he should do.—Mr. Hartley was chagrin’d.
       Much Conversation passed, which might as well have been spared. Mr. Hartley was as copious as usual. I called on Mr. Jay in the Evening and We agreed to meet at my House next Morning at 10.
      
      
       
        
   
   The weeks that followed the signing of the provisional treaties between Great Britain and France, and Great Britain and Spain, made “a very dull Pause,” as JA wrote Arthur Lee (12 April, Adams Papers), during which JA worried about his health and in long letters to intimate correspondents poured out his suspicions of “French and Franklinian Politicks” (to AA, 16 April, Adams Papers). After what seemed interminable delays the Coalition government of Fox and North was at length formed, and on 18 April David Hartley received his instructions, as successor to Richard Oswald, to treat with the American Commissioners for a definitive peace settlement. Hartley, an old friend of Franklin’s whom JA had first encountered, without being favorably impressed, five years earlier (see 19 April 1778, above), arrived in Paris on 24 April. JA was to change his estimate  of Hartley and eventually to recognize his intense sincerity in endeavoring to obtain a liberal settlement, especially in respect to trade relations, but the negotiations in Paris from April to September proved perfectly fruitless. They are well summarized in a single sentence in the Commissioners’ letter to Pres. Boudinot of Congress, 10 Sept. 1783: “We had many conferences and received long memorials from Mr. Hartley on the subject [of new commercial regulations]; but his zeal for systems friendly to us constantly exceeded his authority to concert and agree to them” (Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 6:688). The best secondary account of this negotiation, which has been little studied but was not unimportant in spite of its failure, is in George H. Guttridge, David Hartley, M.P., an Advocate of Conciliation, Berkeley, 1926, ch. 4. There is need for a more detailed and comprehensive study.


       
       
        
   
   For Hartley’s new commission see entries of 19, 22 May, below.


       
      
      

      April 28. Monday.
      
      
       At 10 Mr. Jay came in, and I shewed him a Variety of Projects, which I had drawn up last night, concerning the Removal of the Troops, opening the Ports, tranquilizing the Tories now within the Lines, Articles for Commerce, in Explanation of the provisional Treaty &c.
       We drew together a Proposition, for withdrawing the Troops, opening the Ports and quieting the Tories, and went with it in my Carriage to Mr. Laurens, who thought it might do. I said to my Brothers, I shall be very ductile about Commerce. I would agree at once to a mutual Naturalization, or to the Article as first agreed on by Dr. F. and Mr. Jay with Mr. Oswald, or I would agree to Mr. Hartleys Propositions, to let the Trade go on as before the War or as with Nova Scotia. I could agree to any of these Things because that Time and the natural Course of Things will produce a good Treaty of Commerce. G.B. will soon see and feel the Necessity of alluring American Commerce to her Ports, by Facilities and Encouragements of every kind. We called at Mr. Hartleys Hotel de York. He was out.—At Mr. Jays, Mr. Hartley came in. We told him, We thought of making him a Proposition, tomorrow, and would meet him at Mr. Laurens’s at one. Wrote to Dr. Franklin and W. T. Franklin, desiring their Attendance at Mr. Laurens’s Hotel de L’Empereur at 11. tomorrow. Received an Answer that they would attend. Mr. Hartley desired of me Letters of Introduction for II Comte di Ferme a Cousin of the Neapolitan Ambassader in London, who is going to America, which I promised him and wrote in the Evening.
      
      
       
        
   
   As presented to Hartley on 29 April, these projets will be found in the next entry of this Diary.


       
       
        
   
   The note to the Franklins, in JA’s hand, is in DeHi; the answer has not been found.


       
       
        
   
   The letters of introduction, addressed to John Hancock, James Bowdoin, and Benjamin Lincoln, are dated this day in Lb/JA/20 (Adams Papers, Microfilms, Reel No. 108). Conte Francisco dal Verme, of Milan, visited the United  States and traveled from New Hampshire to South Carolina later this year; in 1787 he extended kindnesses to during the latter’s brief visit to Italy (Washington, Writings, ed. FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 27:79 and note, 165–166 and note; Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 11:437; 12:38–39, 42–43, 587–589).


       
      
      

      April 29. Tuesday.
      
      
       At 11, We all met at Mr. Laurens’s near the new French Comedy, and agreed upon a Proposition to open the Ports as soon as the U. States should be evacuated. At one Mr. Hartley came and We shewed it to him, and after some Conversation with him, We agreed upon 3 Propositions. 1. To open the Ports as soon as the States should be evacuated. 2. To set all confined Tories at Liberty at the same time and 3. To set all Prisoners of War at Liberty, upon the same terms respecting the Accounts of their Expences as those between France and England.
       Three Articles proposed by the American Ministers and delivered to Mr. David Hartley, 29. April 1783.
       
        
        
         
          Article 
          No. 1.
          It is agreed, that so soon, as his Britannick Majesty shall have withdrawn all his Armies, Garrisons and Fleets, from the United States of America, and from every Port, Post, Place and Harbour within the same, as stipulated by the 7 Article of the Provisional Treaty of 30. Nov. 1782, Then and from thenceforth, for and during the Term of  Years, all Rivers, Harbours, Lakes, Ports and Places, belonging to the United States, or any of them, shall be open and free, to the Merchants and other Subjects of the Crown of Great Britain, and their trading Vessells; who shall be received, treated and protected, like the Merchants and trading Vessells of the State in which they may be, and be liable to no other Charges or Duties.
          And reciprocally all Rivers, Harbours, Lakes, Ports and Places under the Dominion of his Britannic Majesty, shall, thenceforth be open and free to the Merchants and trading Vessells of the said United States, and of each and every of them, who shall be received, treated and protected, like the Merchants and trading Vessells of Great Britain, and be liable to no other Charges or Duties: saving Always to the Chartered Trading Companies of Great Britain, such exclusive Use, and Trade of their respective Ports and Establishments, as neither the other Subjects of Great Britain, or any the most favoured Nation, participate in.
         
        
       
       
       
        
        
         
          Article 
          No. 2.
          It is agreed that such Persons as may be in Confinement, in the United States of America for or by Reason of the Part which they may have taken in the late war, shall be set, at Liberty, immediately on the Evacuation of the said States by the Troops and Fleets of his Britannic Majesty.
          And it is likewise agreed, that all such Persons who may be in confinement in any Parts under the Dominion of his Britannic Majesty for and by Reason of the Part which they may have taken in the late War, shall at the same time be also immediately set at Liberty.
         
        
       
       
        
        
         
          Article 
          No. 3.
          The Prisoners made respectively by the Arms of his Britannick Majesty, and those of the United States of America, both by Land and Sea, shall be immediately set at Liberty, without Ransom, on paying the Debts they may have contracted during their Captivity: And each contracting Party shall respectively reimburse the Sums which shall have been advanced for the Subsistence and Maintenance of their Prisoners, by the Sovereign of the Country, where they shall have been detained, according to the Receipts and attested Accounts and other authentic Titles, which shall be produced on each Side.
         
        
       
      
      
       
        
   
   The text of the three proposed articles appears, not in the present Diary booklet, but in that which follows (D/JA/40), in the left-hand margin across from entries beginning 3 May. For Hartley’s answer, 21 May, to the first and principal proposition, see entry of 22 May, below.


       
      
      

      1783. April 30. Wednesday.
      
      
       Mr. Hartley did me the Honour of a Visit to assure me, as he said of the Satisfaction he had in reflecting, upon what passed Yesterday, and upon what We had agreed upon. He thought it was exactly as it should be. I was glad to hear of his Satisfaction and expressed my own. I told him that I was so vinced, that Great Britain and America would soon feel the Necessity and Convenience of a right Plan of Commerce that I was not anxious about it. That it was simply from a pure regard to Great Britain, and to give them an opportunity of alluring to themselves as much of our Commerce, as in the present State of Things would be possible, that I should give myself any Trouble about it. That I had never had but one Principle and one System, concerning this Subject, before, during or since the War, and that had generally been the System of Congress viz. That it was not our Interest to hurt Great Britain any further than was necessary to support our Independence and our Alliances. That the French Court had sometimes endeavoured to warp us from this System, in some degrees and particulars, that they had sometimes succeeded with some American Ministers and Agents, Mr. Deane particularly, and I must add that Dr. Franklin had not adhered to it at all times with so much Firmness as I could have wished, and indeed Congress itself from the Fluctuation of its Members, or some other Cause had sometimes appeared to loose Sight of it. That I had constantly endeavoured to adhere to it, but this Inflexibility had been called Stubbornness, Obstinacy, Vanity &c. and had expossed me to many Attacks, and disagreable Circumstances. That it had been to damp the Ardour of returning Friendship as I supposed, which had induced the French Minister, to use his Influence to get the Commission to make a Treaty of Commerce with Great Britain, revoked without appointing another. That I did not care a Farthing for a Commission to Great Britain, and wished that the one to me had never existed, but that I was very sorry it was revoked without appointing another. That the Policy of this Court he might well think would be, to lay every stumbling Block between G. Britain and America. They Wished to deprive Us of the Fisheries and Western Lands for this Reason. They espoused the Cause of the Tories for this Reason.
       I told him the Comte de Vergennes and I were pursuing different Objects. He was endeavouring to make my Countrymen meek and humble and I was labouring to make them proud. I avowed it was my Object, to make them hold up their Heads, and look down upon any Nation that refused to do them Justice. That in my Opinion Americans had nothing to fear, but from the Meekness of their own Hearts. As Christians I wished them Meek, as Statesmen I wished them proud, and I thought the Pride and the Meekness very consistent. Providence had put into our hands such Advantages, that We had a just Right and it was our Duty to insist upon Justice from all Courts, Ministers and Nations.
       That I wished him to get his Commission as soon as possible and that We might discuss every Point and be perfectly ready to sign the definitive Treaty.
       He said his Commission would come as soon as the Courier could go and return, and that he would prepare his Propositions for the definitive Treaty, immediately. He said he had not imagined that We had been so stout as he found Us.—But he was very silent and attentive. He has had hints I suppose, from Laurens and Jay, and Franklin too.  He never before discovered a Capacity to hearken. He ever before took all the Talk to himself. I am not fond of talking, but I wanted to convey into his Mind a few Things, for him to think upon. None of the English Gentlemen have come here apprized of the Place where their danger lay.
      
     